DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Amendments Received
Amendments to the claims were received and entered on 26 Aug 2011.

Status of the Claims
Canceled: 1–27, 29, 32, 33, 35–37 and 39
Examined herein: 28, 30, 31, 34, 38 and 40–54

Withdrawn Rejections
The rejection of claims 30, 38, 40, 49, 53 and 54 under 35 USC § 112(b) is hereby withdrawn in view of Applicant's amendments.

Reasons for Allowance
Claims 43 and 53 are allowable because the prior art neither teaches nor renders obvious the claimed network modeling framework.  While the claimed framework utilizes many of the network modeling concepts taught by Chiu, et al. (PNAS USA 2011; reference 6 on IDS of 28 Oct 2020), the steps of "comput[ing] the average amount of sequence space shared across the network for each sample and similarity of shared sequence space amount among the samples" as part of this model is a novel and non-obvious development of the methodology of Chiu.


Conclusion
All pending claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Soren Harward whose telephone number is (571)270-1324.  The examiner can normally be reached on M-Th 8am-5pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karl Skowronek can be reached on 571-272-9047.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Soren Harward/Primary Examiner, Art Unit 1631